Citation Nr: 0332931	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  91-47 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b) for the service-connected lumbar strain 
with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In an August 1992 decision, the Board denied the claim and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, the Court).  In a June 1994 
Order, the Court granted a Joint Motion for Remand, vacating 
the August 1992 Board decision and remanding the matter for 
additional proceedings.  The Board remanded the case pursuant 
to the Court's order, in August 1995.  The case was later 
returned to the Board and the veteran's claim was denied in 
an April 1996 decision.  The veteran again appealed to the 
Court.

In a September 1997 order, the Court granted the Appellee's 
motion for remand, vacated the April 1996 Board decision and 
remanded the case to the Board.  In April 1998 and June 2000, 
the Board remanded the case for additional development.  In a 
June 2003 decision, the Board denied entitlement to a 
disability evaluation in excess of 20 percent for lumbar 
strain with arthritis and remanded the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b) for the lumbar strain with arthritis.  
 

REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The Board notes 
that in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because VA has not 
notified the veteran of the VCAA or of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim for entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b) for the lumbar 
strain with arthritis.  The Board is not authorized to 
provide such notice.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed. 

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b) for the service-connected 
lumbar strain with arthritis.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




